Case 1:17-cv-01357-SAG Document 91-16 Filed 10/10/19 Page 1 of 2

 

 

 

EXHIBIT 13

 

 
Case 1:17-cv-01357-SAG Document 91-16 Filed 10/10/19 Page 2 of 2

AFFIDAVIT OF ROBERT BUCZKOWSKI

I, Robert Buczkowski, hereby state and affn as follows:
1. 1am over the age of eighteen years and competent to testify.

2. The following is based upon my personal knowledge.

3. Beginning in the spring of 2014, a capital call was made by Glenn Haslam as President
and CEO of Madison Mechanical OS Corp. (“OS Corp.”), which is a holding company
for Madison Mechanical, Inc. (“MMI").

4. Each shareholder of OS Corp. was asked to contribute ue equitable share to the capital
contribution. In March and December of 2014, and throughout the months of January
through March of 2015, capital calls were made by Glenn Haslam in which my equitable
percentage (13%) totaled $283,609. i contributed $143,609 in total. Specifically, I only
made two capital contributions. The first was in the amount of $130,000 on March I,
2014, The second was in the amount of'$13,000 on December 16, 2014, While the
remaining shareholders made additional contributions during the time period from
January through March of 2015, I did not.

5, As of April 1, 2015, Mr. Haslam and OS Corp diluted my ownership interest from 13%
to 7.774%.

6. The dilution occurred and was effective as of April 1, 2015,

[ SOLEMNLY AFFIRM under the penalties of perjury. and upon personal knowledge that

the contents of the foregoing paper are truc.

5/25//e tele [Sizes bear he

Date Robert Buczkowski
